Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” in the Prospectuses and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statement of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 39 to the Registration Statement (Form N-1A, No. 033-12938) of our report dated November 21, 2014 on the financial statements and financial highlights of the Tax-Exempt California Money Market Fund, included in the Fund’s Annual Report for the fiscal year ended September 30, 2014. /s/ Ernst & Young LLP Boston, Massachusetts January 22, 2015
